         Case 1:16-cv-01534-JEB Document 422 Filed 05/16/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE,

                       Plaintiff,

                and

 CHEYENNE RIVER SIOUX TRIBE,
                                                 Case No. 1:16-cv-1534-JEB
                       Intervenor-Plaintiff,     [Consolidated with 1:16-cv-1796 and
                                                 1:17-cv-267]
                v.
                                                 MOTION    TO    WITHDRAW   AND
 U.S. ARMY CORPS OF ENGINEERS,                   MOTION TO STRIKE THE REQUEST
                                                 TO STRIKE NOTICE OF APPEARANCE
                       Defendant.                OF PATRICIA A. MARKS

                and

 DAKOTA ACCESS, LLP,

                      Intervenor-Defendant.


COMES NOW Attorney Patricia Marks, of the law firm of Fredericks Peebles & Patterson LLP,

to Move the Court to withdraw from the above captioned action and Strike the Notice to Strike

Appearance of Patricia Marks filed in this case on May 14, 2019 (ECF 421).

       Pursuant to a contract with the Intervenor-Plaintiff, Cheyenne River Sioux Tribe,

Fredericks Peebles & Morgan LLP (“FPM”), upon authorization from the Tribe, sought and

received intervention of the Tribe in this action in 2016. In February 2019, FPM received notice

that one of its named partners, Lance Morgan, was leaving the firm effective April 1, 2019.

Later that month, two FPM attorneys, Nicole Ducheneaux and Joseph Messineo, who had

entered appearances in this case on behalf of the Tribe, announced their intent to leave FPM

effective April 1, 2019. The Cheyenne River Sioux Tribe was properly notified of these
         Case 1:16-cv-01534-JEB Document 422 Filed 05/16/19 Page 2 of 3



developments in February, 2019 and took no action to change its prior authorization of FPM’s

representation.

       On April 1, 2019, the firm announced publically that effective April 1, 2019, it was

elevating long time FPM Attorney Jeremy Patterson to named partner, changing the name of the

existing firm to Fredericks, Peebles and Patterson (“FPP”) and closing its Omaha, Nebraska office.

As is required by local rules, undersigned FPP counsel filed her Notice of Appearance (ECF 414)

on April 15, 2019, to protect the interests of the client. On that same date, as is required by local

rule LCvR 5.1, undersigned counsel filed with this Court the firm’s Notice of Change of Law Firm

Name and Address (ECF 415), and a Notice of Separation of Counsel and Motion for Removal of

Counsel of Record (ECF 416) to reflect the departures of the Tribe’s counsels of record,

Ducheneaux and Messineo, from the firm.

       The Affidavit of Tribal Chairman Harold Frazier (ECF 421-1), filed by Attorney Nicole

Ducheneaux on May 14, 2019, as an attachment to Plaintiff’s Notice of Request to Strike, (ECF

421) advised FPP for the first time, that effective May 14, 2019, the Tribe has retained the Big

Fire Law and Policy Group (“Big Fire”) to assume the Tribe’s representation in this case. Former

FPM Attorneys Ducheneaux and Messineo are now associated with Big Fire. FPP will of course

abide by the Cheyenne River Sioux Tribe’s decision. Based upon these facts, undersigned

counsel moves to strike Attorney Ducheneaux’s Request to Strike the Appearance of Patricia A.

Marks (ECF 421) and in lieu thereof, Moves this Court for her withdrawal from this case.




                                                 2
 Case 1:16-cv-01534-JEB Document 422 Filed 05/16/19 Page 3 of 3



Dated this 16th day of May, 2019.

                                    Respectfully submitted,

                                     /s/ Patricia Ann Marks
                                    Fredericks Peebles & Patterson LLP
                                    401 9th Street, N.W., Suite 700
                                    Washington, D.C. 20004
                                    Phone: (202) 450-4887
                                    Facsimile: (202) 450-5106
                                    pmarks@ndnlaw.com
                                    Attorney for Intervenor-Plaintiff Cheyenne River
                                    Sioux Tribe




                                      3
       Case 1:16-cv-01534-JEB Document 422-1 Filed 05/16/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE,

                      Plaintiff,

               and

 CHEYENNE RIVER SIOUX TRIBE,
                                               Case No. 1:16-cv-1534-JEB
                      Intervenor-Plaintiff,    [Consolidated with 1:16-cv-1796 and
                                               1:17-cv-267]
               v.
                                                                ORDER
 U.S. ARMY CORPS OF ENGINEERS,

                      Defendant.

               and

 DAKOTA ACCESS, LLP,

                     Intervenor-Defendant.


The Court DENIES [421] Request to Strike Notice of Appearance of Patricia A. Marks,
GRANTS [ ] Motion to Strike the Request to Strike, and GRANTS [       ] Motion to Withdraw.
The Court ORDERS that Patricia A. Marks be removed as counsel of record for Intervenor-
Plaintiff Cheyenne River Sioux Tribe.
IT IS SO ORDERED.


                                                 __________________________
                                                 James E. Boasberg
                                                 United States District Judge
Date: _______________
